Citation Nr: 1101605	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  97-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury with minimal degenerative 
changes prior to April 29, 2007, and in excess of 50 percent 
thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain prior to April 29, 2007, and in excess of 
20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which confirmed and continued a noncompensable rating 
for a right knee injury and lumbosacral strain.  In an August 
1998 rating decision the RO increased the Veteran's disability 
rating for both his right knee and lumbosacral strain to 10 
percent, effective December 8, 1995.  In an August 2007 rating 
decision, the RO increased the Veteran's right knee disability to 
50 percent disabling, effective April 29, 2007.  In that same 
rating decision, the RO also increased the Veteran's lumbosacral 
strain to 20 percent disabling, effective April 29, 2007.

In November 2003 and September 2009, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) to schedule a 
requested hearing.  

In March 2010, the Veteran and his spouse testified at a hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.

After this appeal was certified to the Board, the Veteran 
submitted additional evidence in support of his claim.  The 
Veteran, through his representative, waived his right to have the 
evidence initially considered by the Agency of Original 
Jurisdiction (AOJ) by written statement received in March 2010.

In a statement received in December 2007, the Veteran 
raised the issue of entitlement to a compensable rating 
for hearing loss of the left ear.  This issue is referred 
to the agency of original jurisdiction for appropriate 
action in the first instance.

On January 29, 2009, the Veteran was notified that his claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) had been denied.  Because no timely Notice 
of Disagreement (NOD) has been submitted with respect to this 
determination, this issue is not presently before the Board on 
appeal.  

At the March 2010 Travel Board hearing, a determination was made 
that testimony would be taken on a claim for entitlement to 
service connection for a left knee condition, but with the 
proviso that the Board would need to later verify whether it 
currently has jurisdiction over this issue.  In presently 
reviewing the record, it is determined that the Board does not 
have jurisdiction over the left knee claim and, hence, it is not 
addressed as part of this decision, except as otherwise noted 
below.  

In January 2009, a rating decision was issued finding that new 
and material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection for 
the residuals of a left knee injury.  No NOD has ever been 
submitted with respect to this determination.  In a written 
statement submitted at the March 11, 2010, Travel Board hearing, 
the Veteran listed the left knee claim as being one on appeal.  
This is not correct and, moreover, the March 2010 written 
statement was submitted more than one year after notice was 
provided of the January 2009 rating decision so it cannot be 
construed as constituting a timely NOD with respect to that 
determination.  Accordingly, this issue is not presently before 
the Board for consideration.  However, the Board does 
construe the Veteran's March 2010 written submission as 
raising an informal claim to reopen the previously denied 
left knee claim, and that matter is referred to the agency 
of original jurisdiction for appropriate action in the 
first instance.  

The issue of entitlement to a disability rating in excess of 10 
percent for lumbosacral strain prior to April 29, 2007, and in 
excess of 20 percent thereafter is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At the hearing held on March 11, 2010, prior to the promulgation 
of a decision in the appeal, the Board received notification from 
the Veteran that he wishes to withdraw the appeal of his claim 
for entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury with minimal degenerative 
changes prior to April 29, 2007, and in excess of 50 percent 
thereafter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the issue of entitlement to a disability rating in 
excess of 10 percent for residuals of a right knee injury with 
minimal degenerative changes prior to April 29, 2007, and in 
excess of 50 percent thereafter have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

A May 1996 rating decision confirmed and continued a 
noncompensable rating for residuals of a right knee injury with 
minimal degenerative changes.  The Veteran submitted a timely 
notice of disagreement concerning the rating of his service-
connected right knee and perfected an appeal of this issue with 
the submission of a timely substantive appeal.  A 10 percent 
disability rating was granted in an August 1998 rating decision, 
effective December 8, 1995.  Thereafter a 50 percent disability 
rating was granted in an August 2007 rating decision effective 
April 29, 2007.  At the March 2010 hearing, the Veteran expressed 
his desire to withdraw this claim on the record as well as in a 
written statement with respect to all aspects of the staged 
ratings assigned.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  Here, the Veteran has withdrawn the appeal of the 
claim of entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury with minimal 
degenerative changes prior to April 29, 2007, and in excess of 50 
percent thereafter and there remain no allegations of errors of 
fact or law for appellate consideration as to this matter.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of this issue, and it is dismissed.

ORDER

The appeal of the issue of entitlement to a disability rating in 
excess of 10 percent for residuals of a right knee injury with 
minimal degenerative changes prior to April 29, 2007, and in 
excess of 50 percent thereafter is dismissed.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to obtain a medical examination or medical opinion when such 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4).  At his March 2010 Board hearing, 
the Veteran testified that since he was last examined for VA 
compensation purposes in 2007, his service-connected lumbosacral 
strain condition has increased in severity.

Besides the reported worsening of the condition, the Board also 
observes that the May 2007 VA examination report indicates that 
the Veteran may have neurological impairment of his lower 
extremities.  During the examination the Veteran reported pain 
which radiated into his lower extremities bilaterally.  This 
raises the issue of possible radiculopathy related to the back.  

In light of the reported worsening of the Veteran's service-
connected back disability, as well as the medical evidence of 
record showing possible radiculopathy, the Board finds that a 
remand is required in order to obtain current VA orthopedic and 
neurological examinations.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is insufficient 
to adequately evaluate the current state of the condition, VA 
must provide a new examination). 

The Board also notes that the record on appeal may be incomplete.  
At his March 2010 Board hearing, the Veteran testified that he 
continues to receive regular treatment from, and physical therapy 
prescribed by, Dr. Ravindrana Reddy for his lumbosacral strain.  
While a few records are contained in the claims file from 
Dr. Reddy, these records appear to be incomplete.  Accordingly, a 
remand is required because VA must make reasonable efforts to 
obtain these records since they may be pertinent to his claim.  
See 38 C.F.R. § 3.159(c)(1) (2010).  

Accordingly, this case is REMANDED for the following actions:

1.  After obtaining any required releases 
from the Veteran, obtain copies of all 
records of treatment for the Veteran's 
back disability from Dr. Ravindrana Reddy, 
to include records of any prescribed 
physical therapy treatment.

2.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the nature and severity of his service-
connected lumbosacral stain and possible 
radiculopathy.  The claims folders must be 
made available to and reviewed by the 
examiner(s).

Besides conducting the examination in 
accordance with requirements of government 
examination worksheets, the examiner(s) 
should conduct range of motion studies and 
describe any loss of function associated 
with the Veteran's lumbosacral stain.  In 
the examination report, the examiner(s) 
must render an opinion as to whether the 
Veteran experiences an increase in 
functional impairment due to pain, 
weakened movement, excess fatigability, or 
incoordination on movement of the back.

In terms of the Veteran's neurological 
examination, the examiner(s) should 
indicate whether the Veteran has any 
neurological disability of the lower 
extremities and, if so, list all diagnosed 
disabilities, to include whether any such 
condition is related to the service-
connected back condition.

For each diagnosed disability, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a degree of probability of at least 
50 percent or higher) that any identified 
neurological disability of the lower 
extremity is etiologically related to the 
Veteran's service-connected lumbosacral 
strain, or to some other event, injury, or 
disease in service.

The examiner(s) should provide a rationale 
for any opinion expressed.  In the unusual 
circumstance that the examiner(s) cannot 
provide an opinion without resorting to 
mere speculation, he or she should so 
state and provide a detailed explanation 
as to why the opinion cannot be provided. 

3.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claim based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted in full, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


